Citation Nr: 0321382	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  98-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left knee surgeries with a torn left medial meniscus and X-
ray evidence of arthritis, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1977 to 
July 1988.

The claims currently before the Board of Veterans' Appeals 
(Board) arise from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Board in January 2000 remanded the appealed for 
additional development.  Following development, the case is 
returned to the Board.

Claims of entitlement to increased evaluations for a duodenal 
ulcer and postoperative residuals of plantar warts, as well 
as a claim of entitlement to an extension of a temporary 
total convalescent rating beyond February 1, 1998, were 
denied in a November 2002 rating action.  The veteran 
submitted a notice of disagreement in December 2002, and a 
statement of the case was issued in March 2003.  A 
substantive appeal has not been submitted.  Hence, the Board 
does not have jurisdiction to review these claims.  
38 U.S.C.A. § 7105 (West 2002).
 

REMAND

As noted in August 2002 RO correspondence to the appellant, 
there has been a change in the law during the pendency of his 
claim.  In this regard, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  These 
regulations apply to this claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Between the aforementioned August 2002 letter and an August 
1997 statement of the case, the veteran has been afforded 
notice of the VCAA, notice of his duties, notice of 
regulations governing his appealed claims, as well as notice 
of the specific assistance VA provides him in developing him 
claims.  Quartuccio v. Principi, 16 Vet. App. 183(2002).

The Board remanded the case in January 2000 to obtain Social 
Security Administration (SSA) records, as well as for 
appropriate VA examinations to ascertain the nature and 
severity of his left knee disorder, and other service-
connected disabilities.  The veteran was afforded these 
examinations in April 2000.  Thereafter, in July 2000, 
November 2000 and in January 2001 SSA records including 
medical records supporting that agency's disability 
determination were obtained.  Additional VA examinations for 
compensation purposes were conducted in July 2002.  All these 
records were associated with the claims folder, as are 
additional VA treatment records from the Dorn VA hospital 
from March 2002 to January 2003.  Unfortunately, a review of 
these records informs that the orthopedic examiner in July 
2002 did not have access to the claims folder, which is 
necessary to adequately assess the nature and severity of the 
veteran's claimed left knee disorder.  Records subsequently 
obtained by the Dorn VA Medical Center were obviously not 
available to all the VA examiners for compensation purposes 
in July 2002.  Hence, remand is necessary for medical 
evaluations of the veteran's claimed disorders informed based 
on a review of the complete claims folder.  

Regarding medical records to be obtained, the Board observes 
that the veteran received treatment at the Miller Orthopedic 
Center, as well as left knee surgery in December 1997 at the 
Presbyterian Orthopedic Hospital, of Charlotte, North 
Carolina.  That surgery consisted of extensive debridement of 
chondromalacia of the medial and femoral condyles, and a 
partial lateral meniscectomy to correct a lateral meniscal 
tear, as well as synovectomy.  That was noted to be the 
veteran's fourth left knee surgery.  Alas, all records 
pertaining to the December 1997 surgery are not included in 
the claims folder.  Upon remand, complete records from these 
facilities should be requested, as should any additional VA 
or private records not already associated with the claims 
folder, for treatment of his service-connected conditions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must be considered, and that an 
examination upon which the rating decision is based must 
adequately portray the extent of functional loss due to pain 
on undertaking motion, fatigue, weakness and/or 
incoordination.  DeLuca v. Brown,  8 Vet. App. 202 (1995).   
Accordingly, medical opinions obtained regarding the 
veteran's left knee disorder must address these factors.  

Finally, the Board notes that separate disability ratings may 
be assignable for knee disabilities.  In VA General Counsel 
Opinion, VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997), it was 
held that arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 (5010) for limitation 
of motion, and under Diagnostic Code 5257, for other 
disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98; 63 Fed.Reg. 56704 
(1998), provides that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero-
percent rating under those diagnostic codes.

Hence, the above criteria must be considered by the RO when 
these claims are readjudicated.  

Accordingly, the case is REMANDED for the following:

1.  The RO should first review the claims file 
and ensure that all additional evidentiary 
development action required by the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations is completed.  In 
particular, the RO must ensure that the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are satisfied.  
The RO should also refer to any pertinent 
guidance, including Federal Regulations, that 
have been provided.  The veteran must be 
afforded specific notice of what VA has done 
and will do, and what he needs to do in 
furtherance of his claim.  Quartuccio.  In so 
doing, the RO must provide any additional 
information, as required, pursuant to 
regulatory requirements governing entitlement 
to a higher evaluation for his left knee 
disorder, including that based on limitation 
of motion, 38 C.F.R. §§  4.40, 4.45; DeLuca, 
as well as entitlement to separate ratings for 
both subluxation or lateral instability and 
arthritis.  

2.  The RO should obtain all as-yet-unobtained 
VA treatment records from the Dorn VA 
Hospital, as well as private medical records 
from the Miller Orthopedic Center, 1001 Blythe 
Boulevard, Suite 200, Charlotte, North 
Carolina  28203, from and the Presbyterian 
Orthopedic Hospital, also of Charlotte, North 
Carolina.  Appropriate authorizations should 
be obtained from the veteran to obtain private 
medical records.  The veteran should also be 
asked to provide information, contact 
information, and signed authorization/release 
forms regarding any other non-VA treatment for 
his all service-connected disorders.  Any 
treatment records reported by the veteran 
should be obtained.  

3.  Thereafter, the examiner who conducted the 
VA orthopedic examination of the veteran in 
July 2002 should be contacted. He must review 
both claims folders, and provide an addendum 
to his examination report addressing each of 
the points noted in the indented paragraphs 
below.  If that VA examiner is not available 
then a new VA orthopedic examination must be 
conducted.  The claims folder and a copy of 
this remand must be made available for review 
by the examiner for the examination.   In any 
case, a medical report addressing the 
following must be added to the claims folder:

Range of left knee motion, in degrees.

Note whether or not there is any left 
knee subluxation or lateral instability.  
If so, indicate whether the impairment 
would be considered slight, moderate, or 
severe.  Describe all scars associated 
with the service-connected knee 
disability and indicate whether they are 
tender and painful on objective 
demonstration or are poorly nourished 
with repeated ulceration.  If scarring 
affects knee function, this must be 
described as objectively as possible.

Comment whether or not the veteran 
experiences frequent episodes of left 
knee joint locking, or effusion.

Indicate whether or not the veteran's 
left knee disorder is manifested by 
weakened movement, excess fatigability, 
or incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost, or evidence of favorable 
or unfavorable ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.

Opine whether pain significantly limits 
functional ability during flare-ups, or 
when the veteran's left knee is 
repeatedly used over time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss, or 
favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

All opinions expressed must be explained 
in full, and supported by examination 
findings or evidence from the medical 
record.  The examiner must not simply 
rely upon the symptoms reported by the 
veteran.  Findings must be supported by 
objective examination.

4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  If any 
determination remains adverse to the 
veteran, he and his representative must 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


